Title: From George Washington to Robert Dinwiddie, 11 September 1755
From: Washington, George
To: Dinwiddie, Robert

 

[Alexandria, 11 September 1755]
To the Honorable Robert Dinwiddie Esquire, Governor of Virginia.

After waiting a day or two at Fredericksburgh, writing Orders for the Recruiting Officers appointed to that Rendezvous, and dispatching an Express for Major Lewis, who I have ordered Captain Hogg to relieve; I set out for this place in order to examine the Clothing, Provisions, &c.; an exact Return of which I herewith send.
I also enclose your Honour a List of such Things as Major Carlyle can furnish, which are suitable, and, I think, tolerably cheap.
All the Shoes, Stockings, Shirts, and Hats may be had here; also one hundred complete Suits at Sixty shillings or less, which I think would not be amiss to engage, as no one part of the Country can, I believe, furnish the whole.
However, I have desired Major Carlyle to Receive your Honos Directions in this particular; and for making the others below, a Pattern is sent: it would be right to have them differing in Size: unless there is a proper provision made to supply the Soldiers with Clothing, after they receive their first allowance, great inconveniences will necessarily arise, particularly if Shoes, Stockings and Shirts, are not laid in; for those are the most durable; and the most needed.
The method I would recommend is, for the Country, or some Person, to provide these Things, and  Lodge them, or a part thereof, in Camp, in the hands of the Quarter Master, who may be appointed to Receive and deliver them to the Soldiers, by particular Orders from their Captains; taking care to produce those Orders, and proper Vouchers for the delivery, each pay-day; when it must be deducted out of that Soldiers Pay, who receives it.
This, I think, will be a means of keeping them always provided, and fit for Duty, preventing the Officers from supplying the Men, which is generally attended with misunderstanding, and will also be a means of discouraging Followers of the Army, from demanding such exorbitant Prices, as is usually practised on such Occasions.

However, I only offer this as the most Efficacious method I can at present think of; if any other more elligible can be found, I should be glad to see it practised; as something of the kind must be done; otherwise the Soldiers will soon be Barefooted &c. which always pleads exemption from Duty; and, indeed, in the approaching Season, will render it a very just Excuse. And these things can not be got, without sending all over the Country, and scarcely then; I think it would be advisable for your Honour to send to Philadelphia for Shoes, white-yarn Stockings, Blankets, Kettles, Tomahawks, a Quantity of Cartridge Paper, Stationry, and a proper Assortment of Indian Goods, which can not be had here. There is an opportunity of getting ’em round immediately by the Hopewell, Captain Martin, who carries the Regimental Stores thither.
I applied to the Speaker, as your Honour directed me, for a Letter to Major Carlyle, about the Provisions; but he thought it advisable to postpone giving it until the Quantity was ascertained; to know whether it would Defray the Charges of Freighting a Vessel; which I have informed him of by this Express.
Major Carlyle is of opinion, that the West-India Markets will do better than New York, as the Returns will be in Rum; which he thinks may soon be turned into Flour at the Camp; and this will be much better than getting it from New York (if it is to be had there) as the Carriage afterwards, will almost equal the First Cost.
If all the Country Provisions are Shipped off, it will be necessary for your Honour to order the Irish Beef to be Served out to the Recruits as they arrive. I am afraid I shall not be able to push things with Spirit this Fall, for want of a Commissary who will act with vigour; Mr Dick seeming determined not to enter into further Contracts, unless he is better Supported, or until he meets the Committee in October; by which time the best Season for engaging Beef, will be over. Nor had I it in my power to assist him much, as the Sum was trifling I received. I greatly fear, we shall also proceed slowly in Recruiting; it was attempted at the General Muster in this County, without success—and the Officers newly appointed, began to express their apprehensions so soon as they had their Commissions. And to Draught them will answer no end, unless they put under better Regulations: A proof of this is very flagrant in Fredericksburgh;

where they were obliged to imprison the Men, who were afterwards Rescued by their Companions.
While I am speaking of the Companies, I can not help observing, that one Subaltern is insufficient to do the Duty.
As I understand several of the Officers are gone to Williamsburgh, I must beg the Favour of your Honour to Dispatch them as quickly as possible, and order them to proceed to Fredericksburgh, and from thence to Alexandria; if they do not meet me and wait my arrival from Fort Cumberland and Winchester; where they will Receive their Recruiting orders &c. I have taken care to order Salt up, and this Day shall set out myself. I am your Honors’ &c.

G:W.


Alexandria: the 11th of September, 1755.   
Major Carlyle tells me, that there were fifty Suits of Clothing sent down to your Honour, which he supposes are now at Hampton.

